IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. PD-0810-19



                                 RICARDO MATA, Appellant

                                                  v.

                                    THE STATE OF TEXAS

                       ORDER REGARDING REPRESENTATION
                               HIDALGO COUNTY



               Per curiam.

                                            ORDER


       Appellee was indicted for Aggravated Kidnapping, Child Trafficking and Sexual Assault of

a Child in cause number CR-2611-16-B in the 93rd District Court of Hidalgo County. Appellee filed

a motion to suppress which was granted on July 11, 2017; the State of Texas appealed this order on

July 31, 2017. The court of appeals affirmed in part insofar as it pertains to the roadside statements,

but reversed the judgment of the trial court as to the written statement. Mata v. State, No. 13-17-

00494-CR (Tex. App. —Corpus Christi, delivered July 11, 2019). The State Prosecuting Attorney’s
petition for discretionary review was granted by this Court on September 18, 2019. Appellee is

entitled to representation before this Court at this time. See Article 1.051(a)(d)(2), V.A.C.C.P.

Appellee is without representation in this Court. Accordingly, the trial court is ordered to determine

if Appellee is currently represented by counsel, and if so, to inform this court who represents

Appellee. If Appellee is not currently represented by counsel and desires counsel, the trial court

must first determine whether Appellee is indigent. If the trial court finds Appellee is indigent, that

court shall appoint an attorney to represent Appellee before this court in regard to PDR No. PD-

0810-19, in accord with the provisions of Articles 1.051 and 26.04, V.A.C.C.P. Any hearing

conducted pursuant to this order shall be held within 30 days of the date of this order. The trial

court's order appointing counsel, any findings of fact, affidavits, or transcription of the court

reporter's notes and any other supplementation of the record shall be returned to this court within 45

days of the date of this order.

IT IS SO ORDERED THIS THE 15th DAY OF OCTOBER, 2019

DO NOT PUBLISH